Name: Council Regulation (EEC) No 2275/89 of 24 July 1989 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  Europe;  agricultural policy
 Date Published: nan

 28 . 7. 89 Official Journal of the European Communities No L 218/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2275/89 of 24 July 1989 amending Regulation (EEC) No 1117/78 on the common organization of the market in dried fodder and reducing that of fodder dried in other ways ; whereas this trend is harmful to the Community budget in that it increases the proportion of products qualifying for the higher level of aid ; whereas the trend is also contrary to Community policy on the use of renewable sources of energy ; whereas a scheme should therefore be introduced which provides that during the transitional period the amount provided for in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1117/78 is reduced, in the case of dried fodder produced in Spain, by the difference between the guide price applciable to that Member State and that applicable to the other Member States ; whereas the said Regulation should be amended accordingly ; Whereas, in order to avoid any risk of disturbance on the market in dried fodder, the measures should apply with effect from the beginning of the marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 8 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 120 (2) of the Act of Accession sets out the procedure for adjusting the aid for dried fodder in Spain ; Whereas Regulation (EEC) No 11 17/78 ('), as last amended by Regulation (EEC) No 3996/87 (2), provides that the aid for fodder dried in other ways is equal to the aid for fodder dried artificially and by heating, less an amount fixed taking into consideration he difference in the cost of producing the products concerned ; whereas Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (3), as last amended by Regulation (EEC) No 1963/88 (4) fixed that amount at ECU 43 per tonne ; Whereas the application of Article 1 20 of the Act of Accession has resulted in the level of the guide price for dried fodder being lower in Spain than in the other Member States whereas the deduction from this lower price of the amount fixed for the Community results in a level of aid for sun-dried lower than that needed to ensure the competitiveness of that product vis-d-vis artificially dried fodder ; Whereas as a result of this situation Spanish operators have began to transform their facilities, increasing considerably the production of artificially dried fodder  HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 5 (2) of Regulation (EEC) No 1117/78 : 'In the case of dried fodder produced in Spain, the amount referred to in the second subparagraph shall be reduced, until 31 December 1992, by an amount equal to the difference between the guide price applicable to that Member State and that applicable to the other Member States.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable from 1 May 1989. i (') OJ No L 142, 30 . 5. 1978, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 35. (J) OJ No L 179, 1 . 8 . 1978, p. 10 . (4) OJ No L 173, 5. 7. 1988, p. 9 . 28 . 7. 89No L 218/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989 . For thÃ ¨ Council The President H. NALLET